     Case 2:18-cv-02898-WBS-DB Document 20 Filed 04/17/20 Page 1 of 2


 1 RACHEL RENNO (SBN 272558)
   FOOS GAVIN LAW FIRM, P.C.
 2 3947 Lennane Drive, Suite 120
   Sacramento, CA 95834
 3 Telephone: 916.779.3500
   Facsimile: 916.779.3508
 4
   Attorneys for Plaintiff,
 5 STEPHEN WANDERER

 6 MICHAEL E. BREWER (SBN 177912)
   BAKER & MCKENZIE LLP
                             th
 7 Two Embarcadero Center, 11 Floor
   San Francisco, CA 94111-3802
 8 Telephone: 14155763000
   Facsimile: 14155763099
 9
   Attorneys for Defendant
10 KIEWIT INFRASTRUCTURE WEST CO.

11

12

13                                  UNITED STATES DISTRICT COURT

14                                  EASTERN DISTRICT OF CALIFORNIA

15 STEPHEN WANDERER, an individual,                  CASE NO. 2:18-cv-02898-WBS-DB

16                     Plaintiff,                    STIPULATION AND ORDER TO ELECT
                                                     REFERRAL OF ACTION TO VOLUNTARY
17          vs.                                      DISPUTE RESOLUTION PROGRAM (VDRP)
                                                     PURSUANT TO LOCAL RULE 271
18 KIEWIT INFRASTRUCTURE WEST
   CO., a corporation; and DOES 1 through
19 25, inclusive,
20                     Defendants.

21
            Pursuant to Local Rule 271, the parties hereby agree to submit the above-entitled action to
22
     the Voluntary Dispute Resolution Program.
23
     Dated: April 16, 2020                FOOS GAVIN LAW FIRM, P.C.
24

25
                                          By         /S/ Rachel Renno
26                                                    RACHEL RENNO
                                                      Attorneys for Plaintiff
27                                                    STEPHEN WANDERER

28

                                               -1-
                               STIPULATION TO ELECT REFERRAL TO VDRP
     Case 2:18-cv-02898-WBS-DB Document 20 Filed 04/17/20 Page 2 of 2


1 Dated: April 16, 2020           BAKER & MCKENZIE LLP

2

3                                 By         /S/ Michael Brewer
                                              MICHAEL E. BREWER
4                                             Attorneys for Defendant
                                              KIEWIT INFRASTRUCTURE WEST CO.
5

6
          IT IS SO ORDERED.
7

8 Dated: April 16, 2020

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                       -2-
                          STIPULATION TO ELECT REFERRAL TO VDRP
